Citation Nr: 0204162	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  94-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis and peripheral neuropathy as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948, from October 1948 to June 1952, and from August 
1952 to November 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision from the Winston-Salem, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
multiple joint arthritis and peripheral neuropathy as 
secondary to service-connected status post fracture of the 
right olecranon and status post fracture of the first and 
second toes of the left foot.  

In March 1998, the Board remanded the case to obtain a VA 
medical opinion, which was accomplished.  This matter is now 
before the Board for appellate review.  

The veteran's representative raised an informal claim for 
service connection for tinnitus in an addendum to the March 
2002 appellant's brief.  Because this informal claim has not 
yet been adjudicated, it is referred to the RO for 
appropriate action.  See Bruce v.  West, 11 Vet. App. 405 
(1998).  


FINDINGS OF FACT

1.  The medical evidence does not show diagnosis or treatment 
of multiple joint arthritis or peripheral neuropathy in 
service or within one year after service.  

2.  The medical evidence does not include a nexus opinion 
relating current multiple joint arthritis and peripheral 
neuropathy to a service-connected disability or any in-
service event.  


CONCLUSION OF LAW

Multiple joint arthritis and peripheral neuropathy were not 
incurred in or aggravated by active service, and are not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations and medical opinions, filed 
lay statements with the RO, and declined the opportunity for 
a hearing on this issue.  The October 1994 and March 2000 
rating decisions, the March 1995, April 1997, September 1997, 
and March 2000 statements of the case, and the November 1996 
and March 1998 Board remands informed the veteran of the 
evidence needed to substantiate his claim.  Since the veteran 
was informed of the evidence needed to substantiate his claim 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When a veteran served for at least 90 days during a 
period of war, such as this veteran did during World War II 
and the Korean Conflict, a chronic disease, such as 
arthritis, shall be granted presumptive service connection, 
although not otherwise established as incurred in service if 
it was manifested to a compensable degree within one year 
from the date of separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Presumptive service connection is 
not available for peripheral neuropathy because the veteran 
is not a former prisoner of war.  See 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).

In any event, the medical evidence shows that the veteran 
currently has multiple joint arthritis and peripheral 
neuropathy.  VA x-rays from April 1996 to November 1996 show 
mild degenerative changes in the joints of the hands, 
lumbosacral spine, and right hip, and VA diagnoses from 
February 1992 to March 2000 include arthritis of multiple 
joints, degenerative joint disease of the right shoulder and 
left hip, and peripheral neuropathy of the lower extremities.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection on a direct or presumptive basis cannot be 
established because the medical evidence does not show 
diagnosis or treatment of multiple joint arthritis and 
peripheral neuropathy in service or, in the case of 
arthritis, within one year after service.  Instead, the 
veteran's bones, joints, musculoskeletal system, and 
extremities were normal at seven periodic examinations from 
May 1946 to July 1952, and the September 1950 examiner 
attributed a one-time report of bone pain to acute 
tonsillitis due to beta hemolytic streptococci.  The 
veteran's joints and extremities were also normal when he was 
found medically qualified for overseas duty in December 1953 
and until he fell and fractured his right elbow in June 1956 
and ran over his left foot and fractured two toes while 
mowing in September 1956.  Significantly, the June 1956 
examination was essentially normal except for the right 
elbow, and the July 1957 and July 1962 VA examinations were 
negative except for symptoms related to previously documented 
right elbow and left foot injuries, for which service 
connection is already in effect.  In the absence of diagnosis 
or treatment for multiple joint arthritis and peripheral 
neuropathy in service or within one year after service, 
service connection on a direct or presumptive basis is not 
warranted.  

In the alternative, the veteran contends that current 
multiple joint arthritis and peripheral neuropathy are 
secondary to his service-connected right elbow and left foot 
disabilities.  To establish service connection on a secondary 
basis, the veteran must present medical evidence that current 
multiple joint arthritis and peripheral neuropathy are 
proximately due to or the result of status post right 
olecranon fracture, residuals of fracture of the left first 
and second toes, or ureteral calculus, which are the only 
service-connected disabilities.  If service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  

Service connection cannot be granted because the medical 
evidence, which mainly addresses right elbow, left foot, 
gastrointestinal, substance abuse, and psychiatric 
disabilities, does not include a nexus opinion relating 
current multiple joint arthritis and peripheral neuropathy to 
status post right olecranon fracture, residuals of fracture 
of the left first and second toes, ureteral calculus, or any 
in-service event.  Instead, three VA examiners from September 
1994 to June 1999 separately examined the veteran and 
concluded that there was no relationship.  In September 1994, 
a VA orthopedist examined the veteran and opined that his 
service-connected right elbow and left foot disabilities had 
not caused diffuse arthritis or peripheral neuropathy.  In 
March 1997, when the veteran was examined by a VA neurologist 
and yet another VA orthopedist, the VA neurologist opined 
that peripheral neuropathy of the lower extremities was most 
likely related to alcoholism, tobacco use, and prolonged 
standing while the veteran worked as a barber.  In March 
1998, the same VA neurologist specifically stated that 
service-connected damage to the right olecranon and left toes 
had not caused multiple joint arthritis and peripheral 
neuropathy, and in June 1999, further stated that service-
connected right olecranon and left toe disabilities had not 
aggravated multiple joint arthritis and peripheral 
neuropathy.  The March 1997 VA orthopedist concurred with the 
opinion of the VA neurologist in June 1999.  Although the 
veteran is sincere in his belief that leg cramps and right 
shoulder pain in service represented undiagnosed arthritis 
and peripheral neuropathy, the veteran is a lay person who is 
not competent to make a medical diagnosis or to render a 
medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Entitlement to service connection for multiple joint 
arthritis and peripheral neuropathy must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).  


ORDER

Entitlement to service connection for multiple joint 
arthritis and peripheral neuropathy is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

